Case 4:20-cv-00211-JED-JFJ Document 57 Filed in USDC ND/OK on 09/17/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF OKLAHOMA

  DCCC; OKLAHOMA DEMOCRATIC PARTY,                      )
                                                        )
                              Plaintiffs,               ) Case No. 20-CV-211-JED-JFJ
                                                        )
  v.                                                    )
                                                        )
   PAUL ZIRIAX, in his official capacity as             )
   SECRETARY OF THE OKLAHOMA STATE                      )
   ELECTION BOARD, et al.,                              )
                                                        )
                              Defendants.               )


                                            JUDGMENT

         The Court has entered an Opinion and Order (Doc. 56) denying the relief sought by

  the plaintiffs in this case. Judgment for the defendants is hereby entered, terminating this

  litigation.

         DATED this 17th day of September, 2020.
